On January 29,1993, the Defendant was sentenced to eighteen (18) years for Felony Assault with thirteen (13) years suspended upon the terms and conditions set forth in the January 29, 1993 Judgment. Plus two years for the use of a weapon during the commission of this offense, which shall be served consecutively. The Defendant is sentenced to six (6) months for Theft, a misdemeanor. This sentence is to rim concurrent with the above sentence and is to be suspended in its entirely upon the terms and conditions set forth in the January 29,1993 Judgment. The Defendant was sentenced to ten (10) years for Escape, a felony, with five (5) years suspended upon the terms and conditions set forth in the January 29, 1993 Judgment. The Defendant is designated as a Persistent Felony Offender and was sentenced to five (5) years, which is to be served consecutively to the above sentences. The Defendant’s suspended sentence dated February 1, 1993 was revoked and the Defendant is ordered to serve the remaining five (5) years on that sentence. Said five (5) years is to be served concurrently with the sentences above. The Defendant was designated a dangerous offender.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*50DATED this 7th day of May, 1993.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
IT IS HEREBY ORDERED that the application for review of sentence shall be dismissed with prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges